


EXHIBIT 10.38

 

Amended and Restated Employment Agreement of Lee S. Powell

 

This Employment Agreement (the “Agreement”) is effective as of November 20, 2008
(the “Effective Date”), by and between SPX Corporation (the “Company”) and
Leslie (“Lee”) S. Powell (the “Executive”).

 

WHEREAS, the Company and the Executive previously entered into an employment
agreement, effective as of January 31, 2008, as amended (the “Previous
Employment Agreement”);

 

WHEREAS, the Company desires to employ the Executive as its Segment President,
Industrial Products and Services;

 

WHEREAS, the Company and the Executive desire to amend and restate the Previous
Employment Agreement as set forth below; and

 

WHEREAS, the Company and the Executive have reached agreement concerning the
terms and conditions of his continued employment and wish to formalize that
agreement.

 

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
stated in this Agreement, the Company and the Executive hereby agree as follows:

 

1.                                       Employment.  The Company employs the
Executive and the Executive hereby accepts continued employment with the Company
and appointment as its Segment President, Industrial Products and Services. 
During the Term (as hereinafter defined), the Executive will have the title,
status and duties of the Segment President, Industrial Products and Services 
and will report directly to the Company’s Chief Executive Officer or other
senior executive officer.  The Executive’s principal business office shall be
located in Charlotte, North Carolina, and Executive’s principal family residence
shall be located within 50 miles of the Company’s principal business office for
the duration of the Term.

 

2.                                       Term.  The term of employment under
this Agreement (“Term”) will commence on the Effective Date, and will continue
thereafter until December 31, 2010; provided, however, that this Agreement shall
remain in effect and the Term shall be extended from year to year thereafter
unless, not less than one hundred eighty (180) days prior to December 31, 2010,
or any subsequent December 31, either the Executive or the Company delivers to
the other written notice of his or its intention not to continue this Agreement
in effect, in which case this Agreement shall terminate as of December 31 of the
year in which such notice is given; and provided further that, if a Change in
Control (as defined below) shall have occurred during the Term, this Agreement
shall continue in effect and the Term shall be extended until at least the
second anniversary of such Change in Control.

 

3.                                       Duties.  During the Term:

 


 

(a)                                  The Executive will perform duties assigned
by the Company’s Chief Executive Officer or the Company’s Board of Directors
(the “Board”), from time to time; provided that the Executive shall not be
assigned tasks inconsistent with those of the Segment President, Industrial
Products and Services.

 

(b)                                 The Executive will devote his full time and
best efforts, talents, knowledge and experience to serving as the Company’s
Segment President, Industrial Products and Services.  However, the Executive may
devote reasonable time to activities such as supervision of personal investments
and activities involving professional, charitable, educational, religious and
similar types of activities, speaking engagements and membership on other boards
of directors, provided such activities do not interfere in any material way with
the business of the Company; provided that, the Executive cannot serve on the
board of directors of more than one publicly-traded company without the Board’s
written consent.  The time involved in such activities shall not be treated as
vacation time.  The Executive shall be entitled to keep any amounts paid to him
in connection with such activities (e.g., director fees and honoraria).

 

(c)                                  The Executive will perform his duties
diligently and competently and shall act in conformity with the Company’s
written and oral policies and within the limits, budgets and business plans set
by the Company.  The Executive will at all times during the Term strictly adhere
to and obey all of the rules, regulations and policies in effect from time to
time relating to the conduct of executives of the Company.  Except as provided
in (b) above, the Executive shall not engage in consulting work or any trade or
business for his own account.  The Executive shall not engage in consulting work
or any trade or business on behalf of any other person, firm or company that
competes, conflicts or interferes with the performance of his duties hereunder
in any way.

 

4.                                       Compensation and Benefits.  During the
Term, the Company shall provide to the Executive, and the Executive shall accept
from the Company as full compensation for the Executive’s services hereunder,
compensation and benefits as follows:

 

                                               
(a)                                  Base Salary.  The Company shall pay the
Executive at an annual base salary (“Base Salary”) of four hundred thousand
dollars ($400,000).  The Board, or such committee of the Board as is responsible
for setting the compensation of officers, shall review the Executive’s
performance and Base Salary annually in January of each year, and determine
whether to adjust the Executive’s Base Salary on a prospective basis.  Such
adjusted annual salary then shall become the Executive’s “Base Salary” for
purposes of this Agreement.  The Executive’s annual Base Salary shall not be
reduced after any increase, without the Executive’s written consent.  The
Company shall pay the Executive’s Base Salary according to payroll practices in
effect for all officers of the Company.

 

(b)                                 Incentive Compensation.  The Executive shall
be eligible to participate in any annual performance bonus plans, long-term
incentive plans, and/or equity-based compensation plans established or
maintained by the Company for its officers, including, but not limited to the
SPX Corporation Stock Compensation Plan, all as the Board (or appropriate Board
committee) may determine from time to time in its discretion.  For the

 

2


 

2008 bonus plan year, the Executive shall be eligible for a target bonus under
the Company’s bonus plan equal to eighty percent (80%) of his Base Salary
provided that all performance goals set by the Company are met.  The Board (or
appropriate Board committee) will determine and communicate to the Executive his
annual bonus plan participation and the applicable performance goals for
subsequent bonus plan years, no later than March 31 of such bonus plan year. 
The Company will pay the Executive’s annual performance bonus at the same time
as annual performance bonus payments for such year (if any) are made to other
participants with respect to such fiscal year, and in all events within the two
and one-half (2½) months following the end of the calendar year in which the
bonus is earned.  Annual performance bonuses are intended to qualify for the
short-term deferral exception to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).

 

(c)                                  Executive Benefit Plans.  The Executive
will be eligible to participate in any executive benefit plans offered by the
Company including, without limitation, medical, dental, short-term and long-term
disability, life, pension, profit sharing and nonqualified deferred compensation
arrangements, as the Board may determine in its discretion.  The Company
reserves the right to modify, suspend or discontinue any and all of the plans,
practices, policies and programs at any time without recourse by the Executive,
so long as the Company takes such action generally with respect to other
similarly situated officers.

 

(d)                                 Business Expenses.  The Company shall
reimburse the Executive for all reasonable and necessary business expenses
incurred in the performance of services with the Company, according to the
Company’s policies and upon Executive’s presentation of an itemized written
statement and such verification as the Company may require, provided that such
expenses shall be reimbursed no later than December 31 of the year following the
year in which the expenses were incurred.

 

(e)                                  Perquisites.  The Company will provide the
Executive with all perquisites it provides to other similarly situated
officers.  Such perquisites shall not be less than those provided to the
Executive on the Effective Date.  The Company will also reimburse the Executive
for annual income tax return preparation and financial planning up to $20,000
per year.  The Company will make such reimbursements in accordance with the
Company’s reimbursement practices, and in all events no later than December 31
of the year following the year in which the expense was incurred.

 

(f)                                    Vacation.  The Executive will be entitled
to vacation in accordance with the Company’s vacation policy for officers, but
in no event less than 5 weeks per calendar year.  The maximum vacation accrual
allowed from year to year and at any given time will equal Executive’s annual
entitlement.  Once the maximum accrual is reached, Executive will no longer
accrue vacation until the unused amount accrued is below the maximum level
allowed.

 

(g)                                 Retiree Medical.  The Executive shall be
entitled to receive retiree medical benefits during his lifetime in accordance
with the eligibility requirements and plan

 

3


 

offerings for access to retiree medical benefits provided generally to full-time
employees of the Company.  The Executive may cover his spouse or dependents
eligible at the time of retirement.  The cost of such benefits for the
Executive, his spouse and eligible dependents, will be 100% of the premiums and
shall be reimbursed by the Company on an annual basis up to the date the
Executive reaches Medicare eligibility due to age, at which point such
reimbursement shall cease.  Such reimbursement shall be made in accordance with
the Company’s reimbursement practices, and in all events no later than
December 31 of the year following the year in which the premiums were incurred,
and in accordance with the other requirements of Code Section 409A and Treasury
Regulation §1.409A-3(i)(1)(iv) (or any similar or successor provisions). 
Depending on the plan, all or a portion of the reimbursement may be taxable. 
Such benefits shall include prescription drug coverage, but not dental or vision
benefits unless included in the medical plan.  Upon reaching Medicare
eligibility due to age, Medicare shall become the primary payor of
medical/prescription benefits for the Executive, his spouse or eligible
dependents as applicable, and the reimbursement of premiums for such coverage by
the Company shall cease.  The Company reserves the right to modify, suspend or
discontinue any and all retiree medical plans, practices, policies and programs
at any time without recourse by the Executive, so long as the Company takes such
action generally with respect to other similarly situated officers; provided
that, if the Company terminates retiree access to medical and/or prescription
benefits generally for retirees, the Executive shall be entitled to an annual
reimbursement from the Company upon proof of continued coverage for comparable
medical and/or prescription coverage under an individual policy or other group
policy, subject to a maximum total reimbursement of one and one-half times the
applicable premium of the plan in effect at the time retiree access is
terminated at the applicable coverage level, and subject to maximum annual
inflation adjustment thereafter of five percent (5%).  Upon the death of the
Executive, a surviving spouse will continue eligibility and reimbursement as
described above.  Surviving dependent children will not receive premium
reimbursement beyond the COBRA continuation period.  For all other COBRA
qualifying events other than the death of the Executive, reimbursement will
cease upon commencement of the COBRA continuation period.

 

5.                                       Payments on Termination of Employment.

 

(a)                                  Definition of Termination of Employment. 
For purposes of this Agreement, the Executive’s employment with the Company
shall be deemed to be terminated when the Executive has a “Separation from
Service” within the meaning of Code Section 409A, and references to termination
of employment shall be deemed to refer to a Separation from Service.

 

(b)                                 Termination of Employment for any Reason. 
The following payments will be made upon the Executive’s termination of
employment for any reason:

 

(i)                                     Earned but unpaid Base Salary through
the date of termination;

 

(ii)                                  Any annual incentive plan bonus, for which
the performance measurement period has ended, but which is unpaid at the time of
termination;

 

4


 

(iii)                               Any accrued but unpaid vacation;

 

(iv)                              Any amounts payable under any of the Company’s
benefit plans in accordance with the terms of those plans, except as may be
required under Code Section 401(a)(13); and

 

(v)                                 Unreimbursed business expenses incurred by
the Executive on the Company’s behalf.

 

(c)                                  Termination of Employment for Death or
Disability.  In addition to the amounts determined under (a) above, if the
Executive’s termination of employment occurs by reason of death or disability,
the Executive (or his estate) will receive a pro rata portion of any bonus
payable under the Company’s annual incentive plan for the year in which such
termination occurs determined based on the highest of (i) the actual annual
bonus paid for the bonus plan year immediately preceding such termination, or
(ii) the target bonus for the bonus plan year in which such termination occurs. 
The Executive will be deemed to be disabled upon the earlier of (x) the end of a
six (6) consecutive month period during which, by reason of physical or mental
injury or disease, the Executive has been unable to perform substantially all of
his usual and customary duties under this Agreement or (y) the date that a
reputable physician selected by the Company’s Chief Executive Officer,
determines in writing that the Executive will, by reason of physical or mental
injury or disease, be unable to perform substantially all of the Executive’s
usual and customary duties under this Agreement for a period of at least six
(6) consecutive months.  If any question arises as to whether the Executive is
disabled, upon request therefore by the Chief Executive Officer, the Executive
shall submit to medical examination for the purpose of determining the
existence, nature and extent of any such disability.  In accordance with
Section 11, the Chief Executive Officer shall promptly give the Executive
written notice of any such determination of the Executive’s disability and of
any decision of the Chief Executive Officer to terminate the Executive’s
employment by reason thereof.  In the event of disability, until the date of
termination, the amount of Base Salary payable to the Executive under Section 4
hereof shall be reduced dollar-for-dollar by the amount of disability benefits
paid to the Executive in accordance with any disability policy or program of the
Corporation.

 

(d)                                 Termination by the Company Without Cause, or
Voluntary Termination by the Executive for Good Reason.  If the Company
terminates the Executive’s employment other than for Cause or death or
disability, or the Executive voluntarily terminates his employment for Good
Reason, in addition to the benefits payable under (b), the Company will pay the
following amounts and provide the following severance benefits:

 

(i)                                     The Executive’s Base Salary through the
one-year anniversary of the employment termination and annual incentive bonus,
which will be determined as the highest of (A) the actual incentive bonus paid
for the bonus plan year immediately preceding such termination, or (B) the
average annual bonus paid to the Executive for the three bonus plan years
preceding the year in which such termination occurs (excluding any years of
partial, or no, bonus plan

 

5


 

participation), plus (C) the amount, if any, to which the bonus that would have
been paid to the Executive for the bonus plan year in which such termination
occurs, based on the performance level actually attained, exceeds the amount
payable under the highest of (A) or (B).

 

(ii)                                  Continued coverage under the Company’s
medical, dental, vision, key manager life insurance and pension through the
one-year anniversary of the employment termination, at the same cost to the
Executive as in effect on the date of the Executive’s termination, provided that
to the extent such continued coverage extends beyond the COBRA continuation
period, such coverage will be provided in accordance with the requirements of
Code Section 409A and Treasury Regulation §1.409A-3(i)(1)(iv) (or any similar or
successor provisions).  The period through the end of the Employment Term shall
continue to count for purposes of determining the Executive’s age and service
with the Company with respect to eligibility, vesting and the amount of benefits
under the Company’s benefit plans to the maximum extent permitted by applicable
law.  If the Company determines that the Executive cannot participate in any
benefit plan because he is not actively performing services for the Company, the
Company will provide such benefits under (A) an alternate arrangement, such as
through the purchase of an individual insurance policy that provides similar
benefits, provided that such coverage will be provided in accordance with the
requirements of Code Section 409A and Treasury Regulation
§1.409A-3(i)(1)(iv) (or any similar or successor provisions) or (B) if
applicable, through a nonqualified pension or profit sharing plan, provided that
such payments shall be made no later than December 31 of the calendar year
following the calendar year in which the Executive’s termination of employment
occurs.  To the extent that the Executive’s compensation is necessary for
determining the amount of any such continued coverage or benefits, such
compensation (Base Salary and annual incentive bonus) through the one-year
anniversary of the employment termination shall be at the highest rate in effect
during the 12-month period immediately preceding the Executive’s termination of
employment.

 

(iii)                               Executive perquisites on the same basis on
which the Executive was receiving such perquisites prior to his employment
termination, including: (A) reimbursement for club dues through the one year
anniversary of the employment termination; and (B) reimbursement of expenses
relating to financial planning services, tax return preparation and annual
physicals incurred on or before December 31 of the calendar year that includes
the first anniversary of the Executive’s employment termination; provided that
reimbursement of such perquisites shall be made to the Executive in accordance
with the Company’s reimbursement practices, and in all events no later than
December 31 of the calendar year that includes the third anniversary of the
termination of the Executive’s employment.  The Company will bear the cost of
such perquisites, at the same level in effect immediately prior to the
Executive’s employment termination.  Perquisites otherwise receivable by the
Executive pursuant to this Section shall be reduced to the extent comparable
perquisites are actually received by or made available to the Executive without
cost during the period following

 

6


 

the Executive’s employment termination covered by this Section.  The Executive
shall report to the Company any such perquisites actually received by or made
available to the Executive.

 

Upon a “Change of Control” (as defined in the Executive’s Change of Control
Agreement dated November 20, 2008), any outstanding stock options, restricted
stock or other equity-based compensation awards that would have vested during
the period through the one year anniversary of the Executive’s employment
termination shall immediately vest upon such termination date, and any Company
stock options shall be immediately exercisable at any time prior to the earlier
of (A) one (1) year, or (B) the stock option expiration or other termination
date, subject to applicable insider trading policies and regulations.  Prior to
a Change of Control, any outstanding stock options, restricted stock or other
equity-based compensation awards shall immediately vest upon such termination
date, and any such stock options shall be immediately exercisable at any time
prior to the earlier of (A) two (2) years, or (B) the stock option expiration or
other termination date.  Notwithstanding the foregoing, any restricted stock or
other equity-based compensation awards that were intended to satisfy the
requirements for performance-based compensation under Code Section 162(m), and
would become vested only upon the attainment of specified performance goals,
shall vest only if (and at the time that) such performance goals are achieved.

 

(v)                                 Outplacement services, as elected by the
Executive (and with a firm selected by the Executive), not to exceed $35,000 in
total.  Such outplacement services must be incurred by the Executive no later
than the end of the calendar year that includes the second anniversary of the
termination of the Executive’s employment.  If applicable, reimbursement of such
expenses shall be made to the Executive no later than the end of the calendar
year that includes the third anniversary of the termination of the Executive’s
employment.

 

(e)                                  Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
without the Executive’s consent:  (i) a material diminution in the Executive’s
base compensation; (ii) a material diminution in the Executive’s authority,
duties, or responsibilities; (iii) a material diminution in the budget over
which the Executive retains authority; (iv) a material change in the geographic
location at which the Executive’s must perform the services; or (v) any other
action or inaction that constitutes a material breach by the Company of this
Agreement.  The Executive’s must provide notice to the Company of the existence
of the condition described in above within a period not to exceed ninety (90)
days of the initial existence of the condition, and the Company will have a
period of at least thirty (30) days following the notice during which it may
remedy the condition.  Any termination for Good Reason must occur within two
years following the initial existence of one or more of the foregoing
conditions.

 

(f)                                    Cause.  For purposes of this Agreement,
“Cause” shall mean:  (i) the Executive’s willful and continued failure to
satisfactorily perform his duties as an

 

7


 

executive of the Company (other than any such failure resulting from incapacity
due to physical or mental illness) after a written demand for performance is
delivered to the Executive, which demand specifically identifies the manner in
which the Executive has not satisfactorily performed his duties, and which gives
the Executive at least 30 days to cure such alleged deficiencies, (ii) the
Executive’s willful misconduct or dishonesty, which is demonstrably and
materially injurious to the Company, monetarily, reputationally, or otherwise,
(iii) the Executive’s engaging in egregious misconduct involving serious moral
turpitude to the extent that his credibility and reputation no longer conforms
to the standard of officers of the Company, (iv) the Executive’s refusal or
failure to substantially comply with the Company’s human resources rules,
policies, directions and/or restrictions relating to harassment and/or
discrimination, or to substantially comply with the Company’s compliance or risk
management rules, policies, directions and/or restrictions (including, without
limitation, the Company’s Code of Business Conduct); (v) the Executive’s loss of
any license or registration that is necessary for the Executive to perform his
or her duties, or commits any act that could result in the legal
disqualification of the Executive from being employed by the Company or a
subsidiary; (vi) the Executive’s failure to cooperate with the Company or a
subsidiary in any internal investigation or administrative, regulatory or
judicial proceeding.  The Executive’s employment shall be deemed to have
terminated for Cause if, after the Executive’s employment has terminated, facts
and circumstances are discovered that would have justified a termination for
Cause.

 

(g)                                 Non-Renewal.  If the Company gives written
notice to the Executive of its intention not to continue this Agreement in
effect, in accordance with Section 2, and the Executive remains employed until
the December 31 termination of the Agreement (and a Change in Control has not
occurred that would extend the Agreement), the Executive may deliver his written
resignation to the Company effective December 31, and the Company will continue
the Executive’s Base Salary for six (6) months following the December 31
effective date of the Executive’s resignation.

 

(h)                                 Timing of Payments.  Subject to Sections
5(i) and 5(j) and except as provided otherwise in this Agreement, all payments
described in Section 5 above shall be made in a lump sum cash payment as soon as
administratively practicable (but in no event more than thirty (30) days)
following the Executive’s termination of employment.  If the total amount of
annual bonus is not determinable on that date, the Company shall pay the amount
of bonus that is determinable and the remainder shall be paid in a lump sum cash
payment at the time such bonuses are paid generally and in all events within the
two and one-half (2½) months following the end of the calendar year in which the
bonus is earned (subject to Section 5(i)).

 

(i)                                     Six (6) Month Delay.  If, at the time
the Executive becomes entitled to a termination payment under this Section 5,
the Executive is a “specified employee” (as defined under Code Section 409A),
then, notwithstanding any other provision in this Agreement to the contrary, the
following provisions shall apply.

 

(i)                                     No such termination payment considered
deferred compensation under Code Section 409A and not subject to an exception or
exemption

 

8


 

thereunder shall be paid to the Executive until the date that is six (6) months
after the Executive’s termination or, if earlier, the date of the Executive’s
death (the “Six Month Delay Rule”).  Any such termination payment that would
otherwise have been paid to the Executive during this six-month period (the “Six
Month Delay”) shall instead be aggregated and paid to the Executive no later
than ten (10) days following the date that is six (6) months after the
Executive’s termination (together with interest at the interest credit rate
provided in the SPX Corporation Individual Account Retirement Plan).  Any
termination payment to which the Executive is entitled to be paid under this
Section 5 after the date that is six (6) months after the Executive’s
termination shall be paid to the Executive in accordance with the applicable
terms of Section 5.

 

(ii)                                  During the Six-Month Delay, the Company
will pay to the Executive the applicable payments set forth in this Section 5,
to the extent any of the following exceptions to the Six-Month Delay Rule apply:

 

(A)                              the short-term deferral rule of Code
Section 409A and Treasury Regulation §1.409A-1(b)(4) (or any similar or
successor provisions) (including with the treatment of each payment as one of a
series of separate payments for purposes of Code Section 409A and Treasury
Regulation §1.409A-2(b)(2)(iii)) (or any similar or successor provisions),

 

(B)                                payments permitted under the separation pay
exception of Code Section 409A and Treasury Regulation §1.409A-1(b)(9)(iii) (or
any similar or successor provisions), and

 

(C)                                payments permitted under the limited payments
exception of Code Section 409A and Treasury Regulation §1.409A-1(b)(9)(v)(D) (or
any similar or successor provisions),

 

provided that the amount paid under this paragraph will count toward, and will
not be in addition to, the total payment amount required to be made to the
Executive by the Company under this Section 5 on account of the separation from
service and any applicable Company benefit plan.

 

(j)                                     Release.  The Company shall deliver to
the Executive a release in favor of the Company that is acceptable to the
Company (the “Release”) as soon as administratively feasible following the
Executive’s termination of employment.  Notwithstanding anything in this
Agreement to the contrary, no payments pursuant to Section 5(c) or
Section 5(d) shall be made prior to the date that both (i) the Executive has
delivered an original, signed Release to the Company and (ii) the revocability
period (if any) has elapsed; provided, however, that any payments that would
otherwise have been made prior to such date but for the fact that the Executive
had not yet delivered an original, signed Release (or the revocability period
had not yet elapsed) shall be made as soon as administratively practicable but
not later than the seventy-fourth (74th) day

 

9


 

following the Executive’s termination of employment.  If the Executive does not
deliver an original, signed Release to the Company within ten (10) business days
(or longer if required by applicable law) after receipt of the same from the
Company, (i) Executive’s rights shall be limited to those made available to
Executive under Section 5(b) above, and (ii) the Company shall have no
obligation to pay or provide to Executive any amount or benefits described in
Section 5(c) or Section 5(d), or any other monies on account of the termination
of Executive’s employment.

 

6.                                       Recapture of Certain Incentive
Compensation.  If the Company is required to prepare an accounting restatement
due to the material noncompliance of the Company, during the Term, as a result
of misconduct, with any financial reporting requirement under the securities
laws, the Executive shall reimburse the Company, promptly upon notice and
demand, for (a) any bonus or other incentive-based or equity-based compensation
received from the Company during the twelve (12-) month period following the
first public issuance or filing with the Securities and Exchange Commission,
whichever occurs first, of the financial document embodying such financial
reporting requirement; and (b) any profits realized from the sale of securities
of the Company during that twelve (12) month period.

 

7.                                       Assignment; Successors.  This Agreement
shall inure to the benefit of and be binding upon the Company and its
successors.  The Company may not assign this Agreement without the Executive’s
written consent, except that the Company’s obligations under this Agreement
shall be the binding legal obligations of any successor to the Company by sale,
and in the event of any transaction that results in the transfer of
substantially all of the assets or business of the Company, the Company will use
its best efforts to cause the transferee to assume the obligations of the
Company under this Agreement.  The Executive may not assign this Agreement
during his life.  Upon the Executive’s death, this Agreement will inure to the
benefit of the Executive’s heirs, legatees and legal representatives of the
Executive’s estate.

 

8.                                       Interpretation.  The laws of the State
of Delaware shall govern the validity, interpretation, construction and
performance of this Agreement, without regard to the conflict of laws principles
thereof.

 

9.                                       Withholding.  The Company may withhold
from any payment that it is required to make under this Agreement amounts
sufficient to satisfy applicable withholding requirements under any federal,
state or local law.

 

10.                                 Amendment or Termination.  This Agreement
may be amended at any time by written agreement between the Company and the
Executive.

 

11.                                 Notices.  Notices given pursuant to this
Agreement shall be in writing and shall be deemed received when personally
delivered, or on the date of written confirmation of receipt by (i) overnight
carrier, (ii) telecopy, (iii) registered or certified mail, return receipt
requested, addressee only, postage prepaid, or (iv) such other method of
delivery that provides a written confirmation of delivery.  Notice to the
Company shall be directed to:

 

10


 

SPX Corporation

13515 Ballantyne Corporate Place

Charlotte, NC 28277

Attention: General Counsel

 

The Company may change the person and/or address to which the Executive must
give notice under this Section by giving the Executive written notice of such
change, in accordance with the procedures described above.  Notices to or with
respect to the Executive will be directed to the Executive, or to the
Executive’s executors, personal representatives or distributees, if the
Executive is deceased, or the assignees of the Executive, at the Executive’s
home address on the records of the Company.

 

12.                                 Severability.  If any provisions(s) of this
Agreement shall be found invalid or unenforceable by a court of competent
jurisdiction, in whole or in part, then it is the parties’ mutual desire that
such court modify such provision(s) to the extent and in the manner necessary to
render the same valid and enforceable, and this Agreement shall be construed and
enforced to the maximum extent permitted by law, as if such provision(s) had
been originally incorporated herein as so modified or restricted, or as if such
provision(s) had not been originally incorporated herein, as the case may be.

 

13.                                 Entire Agreement.  This Agreement sets forth
the entire agreement and understanding between the Company and the Executive and
supersedes all prior agreements and understandings, written or oral, relating to
the subject matter hereof; provided, however, that: (i) the Executive’s Change
of Control Agreement dated November 20, 2008 shall remain in full force and
effect, and payments and benefits provided thereunder shall replace those
provided in this Agreement to the extent that such payments or benefits would
otherwise clearly be duplicative; and (ii) the Executive’s non-compete,
non-solicitation, confidentiality or similar restrictive covenants shall remain
in full force and effect.

 

14.                                 Consultation With Counsel.  The Executive
acknowledges that he has had a full and complete opportunity to consult with
counsel of the Executive’s own choosing concerning the terms, enforceability and
implications of this Agreement, and the Company has made no representations or
warranties to the Executive concerning the terms, enforceability or implications
of this Agreement other than as are reflected in this Agreement.

 

15.                                 No Waiver.  No failure or delay by the
Company or the Executive in enforcing or exercising any right or remedy
hereunder shall operate as a waiver thereof.  No modification, amendment or
waiver of this Agreement or consent to any departure by the Executive from any
of the terms or conditions thereof, shall be effective unless in writing and
signed by the Chairman of the Company’s Board.  Any such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.

 

16.                                 Effect on Other Obligations.  Payments and
benefits herein provided to be paid to the Executive by the Company shall be
made without regard to and in addition to any other payments or benefits
required to be paid the Executive at any time hereafter under the terms of any
other agreement between the Executive and the Company or under any other policy
of the Company relating to compensation, or retirement or other benefits. 
Except as otherwise

 

11


 

expressly provided herein, payments or benefits provided the Executive hereunder
shall be reduced by any amount the Executive may earn or receive from employment
with another employer or from any another source.

 

17.                                 Survival.  All Sections of this Agreement
survive beyond the Term except as otherwise specifically stated.

 

18.                                 Headings.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning thereof.

 

29.                                 Counterparts.  The parties may execute this
Agreement in one or more counterparts, all of which together shall constitute
but one Agreement.

 

20.                                 409A Compliance.  To the extent any
provision of this Agreement or action by the Company would subject the Executive
to liability for interest or additional taxes under Code Section 409A, it will
be deemed null and void, to the extent permitted by law and deemed advisable by
the Company.  It is intended that this Agreement will comply with Code
Section 409A and the interpretive guidance thereunder, including the exceptions
for short-term deferrals, separation pay arrangements, reimbursements, and
in-kind distributions, and this Agreement shall be administered accordingly, and
interpreted and construed on a basis consistent with such intent.  Each payment
under Section 5 of this Agreement or any Company benefit plan is intended to be
treated as one of a series of separate payments for purposes of Code
Section 409A and Treasury Regulation §1.409A-2(b)(2)(iii) (or any similar or
successor provisions).  This Agreement may be amended to the extent necessary
(including retroactively) by the Company in order to preserve compliance with
Code Section 409A.  The preceding shall not be construed as a guarantee of any
particular tax effect for the Executive’s compensation and benefits.

 

12


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
shown below.

 

 

EXECUTIVE ACCEPTANCE

SPX CORPORATION

 

 

 

 

/s/Lee S. Powell

 

By:/s/Christopher J. Kearney

Lee S. Powell

     Christopher J. Kearney

 

 

 

Its: Chairman, President and

 

     Chief Executive Officer

 

 

 

Date: December 16, 2008

 

13
